


UCP, INC.
2013 LONG-TERM INCENTIVE PLAN


INCENTIVE STOCK OPTION AWARD NOTICE
 

You have been awarded an Incentive Stock Option (the “Option”) to purchase
shares of Class A Common Stock of UCP, Inc. (the “Company”), pursuant to the
terms and conditions of the UCP, Inc. 2013 Long-Term Incentive Plan (the “Plan”)
and the Stock Option Agreement (together with this Award Notice, the
“Agreement”). Copies of the Plan and the Stock Option Agreement are attached
hereto. Capitalized terms not defined herein shall have the meanings specified
in the Plan or the Agreement.
Option:
You have been awarded an Incentive Stock Option to purchase from the Company
[        ] shares of its Class A Common Stock, par value $0.01 per share,
subject to adjustment as provided in Section 3.4 of the Agreement. The Option is
intended to qualify as an incentive stock option under Section 422 of the Code.

Grant Date:
February 26, 2014

Exercise Price:
[        ] per share, subject to adjustment as provided in Section 3.4 of the
Agreement.

Vesting Schedule:
Except as otherwise provided in the Plan, the Agreement or any other agreement
between the Company and you, the Option shall vest (i) on the first anniversary
of the Grant Date with respect to 10% of the number of shares subject to the
Option, rounded to the nearest whole share, (ii) on the second anniversary of
the Grant Date with respect to 20% of the number of shares subject to the
Option, rounded to the nearest whole share, (iii) on the third anniversary of
the Grant Date with respect to 30% of the number of shares subject to the
Option, rounded to the nearest whole share and (iv) on the fourth anniversary of
the Grant Date with respect to the remaining 40% of the number of shares subject
to the Option; provided you remain continuously employed by the Company through
the applicable vesting date.

Acceleration:
If your employment with the Company terminates due to a termination by the
Company without Cause (as defined in the Stock Option Agreement) or a
resignation by you for Good Reason (as defined below), the Option shall become
fully vested and exercisable as of the date of such termination. For purposes of
this Option, “Good Reason” shall have the meaning assigned to such term in any
written employment agreement between you and the Company or, in the absence of
such an agreement, shall mean any of the following actions, if taken without
your express written consent: (i) a material diminution in your base salary;
(ii) a material diminution in your authority, duties or responsibilities; (iii)
requiring you to move your place of employment more than 50 miles from your
place of employment prior to such move; or (iv) a material breach by the Company
of any employment agreement between you and the Company. Your employment with
the Company may be terminated for Good Reason if (x) you provide written notice
to the Company of the occurrence of the Good Reason event (as described above)
within 90 days after you have knowledge of the circumstances constituting Good
Reason, which notice shall specifically identify the circumstances which you
believe constitute Good Reason, (y) the Company fails to correct the
circumstances constituting “Good Reason” within 30 days after such notice; and
(z) you resign within six months after the initial existence of such
circumstances.

Expiration Date:
Except to the extent earlier terminated pursuant to Section 2.2 of the Agreement
or earlier exercised pursuant to Section 2.3 of the Agreement, the Option shall
terminate at 5:00 p.m., Pacific time, on the tenth anniversary of the Grant
Date.

UCP, INC.


By:
______________________________

Name:
Title:
 

Acknowledgment, Acceptance and Agreement:
By signing below and returning this Award Notice to UCP, Inc., I hereby
acknowledge receipt of the Agreement and the Plan, accept the Option granted to
me and agree to be bound by the terms and conditions of this Award Notice, the
Agreement and the Plan.


______________________________
Optionee                


______________________________
Date








UCP, INC.
2013 LONG-TERM INCENTIVE PLAN

Stock Option Agreement
UCP, Inc., a Delaware corporation (the “Company”), hereby grants to the
individual (“Optionee”) named in the award notice attached hereto (the “Award
Notice”) as of the date set forth in the Award Notice (the “Grant Date”),
pursuant to the provisions of the UCP, Inc. 2013 Long-Term Incentive Plan (the
“Plan”), an option to purchase from the Company the number and class of shares
of stock set forth in the Award Notice at the price per share set forth in the
Award Notice (the “Exercise Price”) (the “Option”), upon and subject to the
terms and conditions set forth below, in the Award Notice and in the Plan. For
purposes of this Agreement, “Company” shall mean the Company and any Subsidiary
thereof, collectively and individually. Capitalized terms not defined herein
shall have the meanings specified in the Plan.
1.Option Subject to Acceptance of Agreement. The Option shall be null and void
unless Optionee shall accept this Agreement by executing the Award Notice in the
space provided therefor and returning an original execution copy of the Award
Notice to the Company.
2.    Time and Manner of Exercise of Option.
2.1.    Maximum Term of Option. In no event may the Option be exercised, in
whole or in part, after the expiration date set forth in the Award Notice (the
“Expiration Date”).
2.2.    Vesting and Exercise of Option. The Option shall become vested and
exercisable in accordance with the vesting schedule set forth in the Award
Notice (the “Vesting Schedule”). The Option shall be vested and exercisable
following a termination of Optionee’s employment according to the following
terms and conditions:
(a)    Termination as a Result of Optionee’s Death or Disability. If Optionee’s
employment with the Company terminates by reason of Optionee’s death or
Disability, then the Option, to the extent vested and exercisable on the
effective date of such termination of employment, may thereafter be exercised by
Optionee or Optionee’s executor, administrator, legal representative, guardian
or similar person until and including the earlier to occur of (i) the date which
is one year after the date of such termination of employment and (ii) the
Expiration Date.
(b)    Termination by Company for Cause. If Optionee’s employment with the
Company is terminated by the Company for Cause, then the Option, whether or not
vested, shall terminate immediately upon such termination of employment.
(c)    Termination for Other Reasons. If Optionee’s employment with the Company
terminates for any reason other than death, Disability or Cause, the Option, to
the extent vested and exercisable on the effective date of such termination of
employment, may thereafter be exercised by Optionee until and including the
earlier to occur of (i) the date which is ninety (90) days after the date of
such termination of employment and (ii) the Expiration Date.
(d)    Cause. For purposes of this Option, “Cause” shall have the meaning
assigned to such term in any written employment agreement between the Optionee
and the Company or, in the absence of such an agreement, shall mean the
occurrence of any of the following conditions:
(i)    the willful and continued failure by the Optionee to substantially
perform the Optionee’s duties with the Company (other than any such failure
resulting from the Optionee’s incapacity due to physical or mental illness)
after a written demand for substantial performance is delivered to the Optionee
by the Company, which demand specifically identifies the manner in which the
Company believes that the Optionee has not substantially performed the
Optionee’s duties;
(ii)    conviction or plea of guilty to a charge of commission of a felony; or
(iii)    the commission of dishonest, fraudulent or deceptive acts or practices
in connection with the Optionee’s employment that are materially injurious to
the Company, monetarily or otherwise.
(e)    Disability. For purposes of this Option, “Disability” shall mean
Optionee’s inability to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted or can be expected to last for a
continuous period of not less than 12 months.
2.3.     Method of Exercise. Subject to the limitations set forth in this
Agreement, the Option may be exercised by Optionee (A) by giving written notice
to the Company specifying the number of whole shares of Common Stock to be
purchased and accompanying such notice with payment therefor in full (or
arrangement made for such payment to the Company’s satisfaction) either (i) in
cash, (ii) by delivery to the Company (either actual delivery or by attestation
procedures established by the Company) of shares of Common Stock having a Fair
Market Value, determined as of the date of exercise, equal to the aggregate
purchase price payable by reason of such exercise, (iii) by authorizing the
Company to withhold whole shares of Common Stock which would otherwise be
delivered having an aggregate Fair Market Value, determined as of the date of
exercise, equal to the amount necessary to satisfy such obligation, (iv) in cash
by a broker-dealer acceptable to the Company to whom Optionee has submitted an
irrevocable notice of exercise or (v) by a combination of (i), (ii) and (iii),
and (B) by executing such documents as the Company may reasonably request. Any
fraction of a share of Common Stock which would be required to pay such purchase
price shall be disregarded and the remaining amount due shall be paid in cash by
Optionee. No shares of Common Stock shall be issued and no certificate
representing Common Stock shall be delivered until the full purchase price
therefor and any withholding taxes thereon, as described in Section 3.3, have
been paid (or arrangement made for such payment to the Company’s satisfaction).
2.4.    Termination of Option. In no event may the Option be exercised after it
terminates as set forth in this Section 2.4. The Option shall terminate, to the
extent not earlier terminated pursuant to Section 2.2 or exercised pursuant to
Section 2.3, on the Expiration Date. Upon the termination of the Option, the
Option and all rights hereunder shall immediately become null and void.
3.    Additional Terms and Conditions of Option.
3.1.    Nontransferability of Option. The Option may not be transferred by
Optionee other than by will or the laws of descent and distribution or, to the
extent permitted by the Company, pursuant to the designation of one or more
beneficiaries on the form prescribed by the Company, a trust or entity
established by the Optionee for estate planning purposes or pursuant to a
qualified domestic relations order, in each case, without consideration. Except
to the extent permitted by the foregoing sentence, (i) during Optionee’s
lifetime the Option is exercisable only by Optionee or Optionee’s legal
representative, guardian or similar person and (ii) the Option may not be sold,
transferred, assigned, pledged, hypothecated, encumbered or otherwise disposed
of (whether by operation of law or otherwise) or be subject to execution,
attachment or similar process. Upon any attempt to so sell, transfer, assign,
pledge, hypothecate, encumber or otherwise dispose of the Option, the Option and
all rights hereunder shall immediately become null and void.
3.2.    Investment Representation. Optionee hereby represents and covenants that
(a) any shares of Common Stock purchased upon exercise of the Option will be
purchased for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the “Securities Act”),
unless the subsequent sale has been registered under the Securities Act and any
applicable state securities laws; (b) any subsequent sale of any such shares
shall be made either pursuant to an effective registration statement under the
Securities Act and any applicable state securities laws, or pursuant to an
exemption from registration under the Securities Act and such state securities
laws; and (c) if requested by the Company, Optionee shall submit a written
statement, in a form satisfactory to the Company, to the effect that such
representation (x) is true and correct as of the date of any purchase of any
shares hereunder or (y) is true and correct as of the date of any sale of any
such shares, as applicable. As a further condition precedent to any exercise of
the Option, Optionee shall comply with all regulations and requirements of any
regulatory authority having control of or supervision over the issuance or
delivery of the shares and, in connection therewith, shall execute any documents
which the Board shall in its sole discretion deem necessary or advisable.
3.3.    Withholding Taxes. (a) The Company shall have the right to require,
prior to the issuance or delivery of any shares of Common Stock, upon the
exercise of the Option, payment by Optionee of any federal, state, local or
other taxes which may be required to be withheld or paid in connection with such
exercise of the Option (the “Required Tax Payments”).
(b)    Optionee may satisfy his or her obligation to advance the Required Tax
Payments by any of the following means: (1) a cash payment to the Company,
(2) delivery (either actual delivery or by attestation procedures established by
the Company) to the Company of previously owned whole shares of Common Stock
having an aggregate Fair Market Value, determined as of the date the obligation
to withhold or pay taxes arises in connection with the Award (the “Tax Date”),
equal to the Required Tax Payments, (3) authorizing the Company to withhold
whole shares of Common Stock which would otherwise be delivered or an amount of
cash which would otherwise be payable to the Optionee having an aggregate Fair
Market Value, determined as of the Tax Date, equal to the Required Tax Payments,
(4) except as may be prohibited by applicable law, a cash payment by a
broker-dealer acceptable to the Company to whom Optionee has submitted an
irrevocable notice of exercise or (5) any combination of (1), (2) and (3).
Shares of Common Stock to be delivered or withheld may not have an aggregate
Fair Market Value in excess of the amount determined by applying the minimum
statutory withholding rate. Any fraction of a share of Common Stock which would
be required to satisfy such an obligation shall be disregarded and the remaining
amount due shall be paid in cash by Optionee.
3.4.    Adjustment. In the event of any equity restructuring (within the meaning
of Financial Accounting Standards Board Accounting Standards Codification Topic
718, Compensation-Stock Compensation) that causes the per share value of shares
of Common Stock to change, such as a stock dividend, stock split, spinoff,
rights offering or recapitalization through an extraordinary dividend, the terms
of the Option, including the number and class of securities subject hereto and
the Exercise Price, shall be appropriately adjusted by the Committee, such
adjustments to be made without an increase in the aggregate Exercise Price and
in accordance with Section 409A of the Code. In the event of any other change in
corporate capitalization, including a merger, consolidation, reorganization, or
partial or complete liquidation of the Company, such equitable adjustments
described in the foregoing sentence may be made as determined to be appropriate
and equitable by the Committee (or, if the Company is not the surviving
corporation in any such transaction, the board of directors of the surviving
corporation) to prevent dilution or enlargement of rights of participants. The
decision of the Committee regarding any such adjustment shall be final, binding
and conclusive.
3.5.    Compliance with Applicable Law. The Option is subject to the condition
that if the listing, registration or qualification of the shares subject to the
Option upon any securities exchange or under any law, or the consent or approval
of any governmental body, or the taking of any other action is necessary or
desirable as a condition of, or in connection with, the purchase or issuance of
shares hereunder, the Option may not be exercised, in whole or in part, and such
shares may not be issued, unless such listing, registration, qualification,
consent, approval or other action shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent, approval or other action.
3.6.    Award Subject to Clawback. The Option and any shares of Common Stock,
cash, other securities or other property delivered pursuant to the Option are
subject to forfeiture, recovery by the Company or other action pursuant to any
clawback or recoupment policy which the Company may adopt from time to time,
including without limitation any such policy which the Company may be required
to adopt under the Dodd-Frank Wall Street Reform and Consumer Protection Act and
implementing rules and regulations thereunder, or as otherwise required by law.
3.7.    Issuance or Delivery of Shares. Upon the exercise of the Option, in
whole or in part, the Company shall issue or deliver, subject to the conditions
of this Section 3, the number of shares of Common Stock purchased against full
payment therefor. Such issuance shall be evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the Company.
The Company shall pay all original issue or transfer taxes and all fees and
expenses incident to such issuance, except as otherwise provided in Section 3.3.
3.8.    Option Confers No Rights as Stockholder. Optionee shall not be entitled
to any privileges of ownership with respect to shares of Common Stock subject to
the Option unless and until such shares are purchased and issued upon the
exercise of the Option, in whole or in part, and Optionee becomes a stockholder
of record with respect to such issued shares. Optionee shall not be considered a
stockholder of the Company with respect to any such shares not so purchased and
issued.
3.9.    Option Confers No Rights to Continued Employment. In no event shall the
granting of the Option or its acceptance by Optionee, or any provision of this
Agreement or the Plan, give or be deemed to give Optionee any right to continued
employment by the Company, any Subsidiary or any affiliate of the Company or
affect in any manner the right of the Company, any Subsidiary or any affiliate
of the Company to terminate the employment of any person at any time.
4.    Miscellaneous Provisions.
4.1.    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Optionee or by the Company forthwith to the
Committee for review. The resolution of such a dispute by the Committee shall be
final and binding on all parties.
4.2.    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement shall inure
to the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer herein set forth, this Agreement shall be binding upon
the Optionee and his or her heirs, executors, administrators, successors and
assigns.
4.3.    Notices. All notices, requests or other communications provided for in
this Agreement shall be made, if to the Company, to UCP, Inc., Attn. General
Counsel, 548 W. Cromwell, Suite 104, Fresno, CA 93711, and if to Optionee, to
the last known mailing address of Optionee contained in the records of the
Company. All notices, requests or other communications provided for in this
Agreement shall be made in writing either (a) by personal delivery, (b) by
facsimile or electronic mail with confirmation of receipt, (c) by mailing in the
United States mails or (d) by express courier service. The notice, request or
other communication shall be deemed to be received upon personal delivery, upon
confirmation of receipt of facsimile or electronic mail transmission or upon
receipt by the party entitled thereto if by United States mail or express
courier service; provided, however, that if a notice, request or other
communication sent to the Company is not received during regular business hours,
it shall be deemed to be received on the next succeeding business day of the
Company.
4.4.    Governing Law. This Agreement, the Option and all determinations made
and actions taken pursuant hereto and thereto, to the extent not governed by the
Code or the laws of the United States, shall be governed by the laws of the
State of Delaware and construed in accordance therewith without giving effect to
principles of conflicts of laws.
4.5.    Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan, including Section 5.8 relating to a Change in Control,
and shall be interpreted in accordance therewith. Optionee hereby acknowledges
receipt of a copy of the Plan, and by signing and returning the Award Notice to
the Company, at the address stated herein, he or she agrees to be bound by the
terms and conditions of this Agreement, the Award Notice and the Plan.


4.6.    Entire Agreement. The Plan is incorporated herein by reference.
Capitalized terms not defined herein shall have the meanings specified in the
Plan. This Agreement and the Plan constitute the entire agreement of the parties
with respect to the subject matter hereof and supersede in their entirety all
prior undertakings and agreements of the Company and the Optionee with respect
to the subject matter hereof, and may not be modified adversely to the
Optionee’s interest except by means of a writing signed by the Company and the
Optionee.
4.7.    Partial Invalidity. The invalidity or unenforceability of any particular
provision of this Agreement shall not affect the other provisions hereof and
this Agreement shall be construed in all respects as if such invalid or
unenforceable provision was omitted.
4.8.    Amendment and Waiver. The provisions of this Agreement may be amended or
waived only by the written agreement of the Company and the Optionee, and no
course of conduct or failure or delay in enforcing the provisions of this
Agreement shall affect the validity, binding effect or enforceability of this
Agreement.
4.9.    Counterparts. The Award Notice may be executed in two counterparts, each
of which shall be deemed an original and both of which together shall constitute
one and the same instrument.



ACTIVE 200433570v.1